Citation Nr: 0025780	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-06 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a liver disorder as a result of 
surgery performed, in February 1998, at the VA Medical Center 
(VAMC) in Augusta, Georgia.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1998 RO decision that denied the 
veteran's claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a liver disorder.  A 
notice of disagreement was received in December 1998.  A 
statement of the case was issued in January 1999.  A 
substantive appeal was received from the veteran in April 
1999.  A hearing was held at the RO in March 1999.  

In March 1999, the veteran filed claims for service 
connection for tinnitus and left ear hearing loss, and for an 
increased rating for right ear hearing loss.  As it appears 
that these claims have not been adjudicated, they are 
referred to the RO for appropriate action.  


REMAND

The veteran and his representative assert that the veteran is 
entitled to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a liver disorder as a result of 
surgery performed, in February 1998, at the VAMC in Augusta, 
Georgia.  Subsequent to the most recent RO action regarding 
this claim (a supplemental statement of the case dated in 
March 1999), evidence was received by the RO, some of which, 
from the Board's review, may be pertinent to the claim.

In this regard, the Board points out that, pursuant to 38 
C.F.R. §§ 19.37, 20.1304(c) (1999), any pertinent evidence, 
not previously reviewed, submitted by the veteran which is 
received by the RO prior to the transfer of the record to the 
Board or is accepted by the Board must be initially reviewed 
by the agency of original jurisdiction, unless this 
procedural right is waived by the veteran or his 
representative.  A review of the record does not reveal that 
the veteran waived RO consideration of the evidence received 
subsequent to the RO's most recent adjudication of the claim 
on appeal (see March 1999 Supplemental Statement of the Case 
(SSOC)).  

Further, there is some indication that there may be 
additional outstanding VA medical records that have not been 
associated with the record.  Specifically, the veteran 
indicated, in a April 1999 statement, that he was to be 
examined in May 1999.  Any such records should be located and 
associated with the claims folder.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

In light of the above, this claim must be REMANDED to the RO 
for the following action:

1.  The RO should take the appropriate 
steps to obtain and associate with the 
claims folder any VA medical evidence not 
currently of record, to include records 
associated with any VA examination 
conducted in May 1999; as well as records 
from any other source or facility 
identified by the veteran.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results, that fact should 
clearly be noted in the claims file.

2.  After associating with the claims 
file all available, outstanding medical 
records (and after undertaking any 
additional development deemed warranted), 
the RO should adjudicate the veteran's 
claim of entitlement to compensation 
benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, for a liver disorder, 
on the basis of all relevant evidence of 
record (to specifically include all that 
associated with the record since the 
March 1999 SSOC) and pertinent legal 
authority.  The RO must provide full 
reasons and bases for its determinations.

3.  If the benefits sought remain denied, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the claims file is be 
returned to the Board for further 
appellate review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


